Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 9 recites “... means for storing... attribute information...”. This “means for” is interpreted as “attribute memory module 130” in pg. 14; “...means for performing first search... and second search...” is intepret as “search module 135” in pg. 18

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilmore (U.S. Pub 2006/0080316 A1)
Claim 1
Gilmore discloses an information processing apparatus comprising ([0020], line 7-8, “... a digital data processing device...”): 
a memory ([0020], line 7, “... memory...”) storing, in an associated form, attribute information assigned to a document and information that indicates whether the attribute information is first attribute information (fixed properties/ metadata) that a user is not enabled to assign or second attribute information (custom properties/metadata) that the user is enabled to assign ([0009], line 1-4, “... The content and/or metadata of a restricted-access document can be stored in one or more directory folders within a cache or other volatile or nonvolatile memory... and restriction indicia associated with the restricted-access document...” [0024], line 1-5, “... Metadata can include fixed properties, which may be determined by a document management or other type of system, and custom properties that may be defined by authorized users and/or administrators...” [0010], line 12-13, “... The first and/or second permission levels can be stored within the metadata of the electronic document...” [0027], line 4, “... restricition indicia...” <examiner note: metadata/attribute information is assigned to document. Metadata can be assigned by the system (i.e., user is not enabled to assigned the fixed properties/metadata) and metadata can be assigned by user (i.e., custom metadata/properties)); and 
one or a plurality of processors configured to (([0020], line 8, “... processor...”) perform first search on the attribute information on the document using the first attribute information in a search formula ([0008], line 6-10, “... The access request for the restricted-access document can be conveyed in response to a selection of one or more search terms in a selectable list, where such search terms are identified within the metadata...” <examiner note: search terms include fixed metadata terms>) and second search on the attribute information on the document using the second attribute information in the search formula ([0032], line 6-9, “... The access request 126 can include indicia pertaining to the user's authorization level and/or access permissions along with the search criteria...” <examiner note: access request includes user's authorization level and/or access permissions (i.e., restriction indicia))

Claim 8 is similar to claim 1. Claim 8 is rejected based on similar reason.
Claim 9 is similar to claim 1. Gilmore discloses a digital data processing device including a processor that can peform both functions as “storing ... attribute information...” and “... performing first search... and second search...” The claim is rejected based on similar reason.
Claim 2
Claim 1 is included, Gilmore discloses wherein the one or a plurality of processors are configured to perform third search on a full text of the document using the first attribute information ([0008], line 6-11, “... The access request for the restricted-access document can be conveyed in response to a selection of one or more search terms in a selectable list, where such search terms are identified within the metadata and/or content of the restricted-access document...” <examiner note: access request includes fixed medata to perfom full text search/content of document>) and fourth search on the full text of the document using the second attribute information ([0032], line 6-9, “... The access request 126 can include indicia pertaining to the user's authorization level and/or access permissions along with the search criteria...” [0036], “... if a user is found to be authorized for full access to the electronic documents of interest, then the returned indices in the search results list will include URLs 432 to full-access objects (e.g., content information 434 and metadata 430) of such documents...” <examiner note: the access request includes restriction indicia and if user has full access, full text/content search is performed>)
Claim 3
Claim 2 is included, Gilmore further discloses wherein the one or a plurality of processors are configured to perform each of the first search and the third search in in an exact match manner ([0008], line 6-11, “... The access request for the restricted-access document can be conveyed in response to a selection of one or more search terms in a selectable list, where such search terms are identified within the metadata and/or content of the restricted-access document...” [0036], “...  if a user is found to be authorized for full access to the electronic documents of interest, then the returned indices in the search results list will include URLs 432 to full-access objects (e.g., content information 434 and metadata 430) of such documents...” <examiner note: the access request includes metadata terms and search results that include content information and metadata information are considered as exact match>) and perform each of the second search and the fourth search in a partial match manner ([0032], line 6-9, “... The access request 126 can include indicia pertaining to the user's authorization level and/or access permissions along with the search criteria...” [0036], “... If a user is found to be authorized for limited access to the electronic documents of interest, then the returned indices in the search result list will include URLs 428 to limited-access objects (e.g., metadata 430) of electronic documents 416...” <examiner note: only metadata is returned/partial match>)
Claim 4
Claim 2 is included, Gilmore further discloses wherein the one or a plurality of processors are configured to perform, if a plurality of search items are used, each of the first search and the third search in a manner that sets the search items to be required ([0008], line 6-11, “... The access request for the restricted-access document can be conveyed in response to a selection of one or more search terms in a selectable list, where such search terms are identified within the metadata and/or content of the restricted-access document...” [0036], “...  if a user is found to be authorized for full access to the electronic documents of interest, then the returned indices in the search results list will include URLs 432 to full-access objects (e.g., content information 434 and metadata 430) of such documents...” <examiner note: Since user has full access then both content and metadata are returned>), and perform, if a plurality of search items are used, each of the second search and the fourth search in a manner that sets the search items to be optional ([0032], line 6-9, “... The access request 126 can include indicia pertaining to the user's authorization level and/or access permissions along with the search criteria...” [0036], “... If a user is found to be authorized for limited access to the electronic documents of interest, then the returned indices in the search result list will include URLs 428 to limited-access objects (e.g., metadata 430) of electronic documents 416...” <examiner note: Since user has limited access, content is optional returned>)
Claim 5
Claim 1 is included, Gilmore further discloses wherein the one or a plurality of processors are configured to prioritize search results in accordance with a number of matches with the first attribute information ([0008], line 6-10, “... The access request for the restricted-access document can be conveyed in response to a selection of one or more search terms in a selectable list, where such search terms are identified within the metadata...” [0035], “... the search engine can return a search result list...” <examiner note: the saerch result list is an ordered search results>) and a number of matches with the second attribute information ([0032], line 6-9, “... The access request 126 can include indicia pertaining to the user's authorization level and/or access permissions along with the search criteria...” [0035], “... the search engine can return a search result list...” <examiner note: the search result list is an ordered search results>)
Claim 6
Claim 5 is included, Gilmore further discloseswherein the one or a plurality of processors are configured to set the search results to be none if the number of matches with the first attribute information is zero (([0008], line 6-11, “... The access request for the restricted-access document can be conveyed in response to a selection of one or more search terms in a selectable list, where such search terms are identified within the metadata and/or content of the restricted-access document...” <examiner note: obviously, if metadata assigned to document does not match with metadata in the access request, there is no result returned>) and the number of matches with the second attribute information is one or more ([0032], line 6-9, “... The access request 126 can include indicia pertaining to the user's authorization level and/or access permissions along with the search criteria...” [0035], “... the search engine can return a search result list...” <examiner note: if user is allowed to access, the search result list is an ordered search results>)
Claim 7
Claim 5 is included, Gilmore further discloses wherein the one or a plurality of processors are configured to prioritize the search results in accordance with a rule that is different from when the first attribute information is present in the search formula to when the first attribute information is not present in the search formula ([0036] If a user is found to be authorized for limited access to the electronic documents of interest, then the returned indices in the search result list will include URLs 428 to limited-access objects (e.g., metadata 430) of electronic documents 416. However, if a user is found to be authorized for full access to the electronic documents of interest, then the returned indices in the search results list will include URLs 432 to full-access objects (e.g., content information 434 and metadata 430) of such documents. In one embodiment, the frequency with which certain content information 436 and/or metadata 438 appears in search result lists, may warrant that such information be cached on the web server 406 to improve retrieval performance)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/     Primary Examiner, Art Unit 2167